Exhibit 10.1

Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

March 18, 2014

Horizon Pharma, Inc.

520 Lake Cook Road, Suite 520

Deerfield, IL 60015

Horizon Pharma, Inc.

$250,000,000 Funding Facility

Commitment Letter

Gentlemen:

This letter sets forth the terms of a possible transaction (the “Transaction”)
pursuant to which one or more investment funds managed by Deerfield Management
Company, L.P. (“Deerfield”) would provide a funding facility to Horizon Pharma,
Inc. (the “Company”) on terms described herein for the purpose of providing
partial funding for the transactions (the “Acquisition”) being contemplated
involving the Company and a company codenamed “Hamilton” (the “Parent”) pursuant
to the terms of the Acquisition Agreement (as defined on Schedule A). In this
letter, Deerfield and the Company are sometimes referred to individually as a
“Party” and together as the “Parties.” Counsel to Deerfield will prepare the
initial drafts of the definitive written agreements between the Parties setting
forth the terms and conditions of the Transaction (the “Definitive Agreements”).

I.

The Transaction

The Facility.    Deerfield is pleased to advise you of its commitment to provide
the Borrower (as defined below) with up to $250,000,000 of senior secured debt
financing (the “Facility”) on the terms and subject to the conditions set forth
in this commitment letter (this “Commitment Letter”) (provided that the initial
funding of the Facility on the Closing Date is subject only to the conditions
set forth on Schedule A hereto), which commitment shall be allocated on a
several (and not joint or joint and several) basis among the Deerfield
investment funds that are signatories to this Commitment Letter (the “Deerfield
Funds”) in the respective amounts set forth on Exhibit I attached hereto. At the
option of Deerfield, the Facility would be structured as the purchase of notes
issued by the Borrower to the Deerfield Funds and the Definitive Agreements
would include a customary obligation to provide, upon request, to the holders of
the notes, and prospective purchasers thereof, with information required under
Rule 144A(4)(d) for so long as the notes remain “restricted securities” under
Rule 144.



--------------------------------------------------------------------------------

1.        Borrower.    The borrower under the Facility would be, at the option
of the Company, either the Company or a wholly-owned U.S. subsidiary of Parent
formed for the purpose of the transaction (the “Borrower”).

2.        Closing.    The loans under the Facility would be disbursed upon or
substantially contemporaneously with the closing of the Acquisition (the date of
such closing being referred to as the “Closing Date”), subject to a 0.5%
original issue discount withheld from the disbursed funds. Except as otherwise
provided in Section 3 of this Commitment Letter, the Borrower would have no
obligation to draw upon the Facility and may draw less than the full
$250,000,000.

3.        Commitment Fee.    In consideration for the commitment of Deerfield
and the Deerfield Funds to provide the Facility in accordance with the terms
hereof, the Company will pay Deerfield a commitment fee in an amount equal to
$5,000,000 (the “Commitment Fee”) upon the full execution of this Commitment
Letter. The Company agrees that once paid, the Commitment Fee shall be
fully-earned and non-refundable whether or not the Transaction is consummated
and, in the event that the Transaction is not consummated, the Commitment Fee
shall constitute liquidated damages for the time, effort, and opportunity cost
of Deerfield providing its commitment hereunder. The Company acknowledges and
agrees with Deerfield that such liquidated damages are reasonable and
appropriate measures of the damages for Deerfield’s time, effort and opportunity
cost of providing the Deerfield Funds’ commitments hereunder and do not
represent a penalty for losses sustained by Deerfield or the Deerfield Funds. In
addition, on or prior to June 30, 2014, the Company shall, by written notice to
Deerfield, either release the Deerfield Funds from their commitments under this
Commitment Letter or commit to draw (or cause the Borrower to draw) upon not
less than $225,000,000 of the Facility at the time of the Acquisition. If no
such notice shall have been provided by June 30, 2014, then the Deerfield Funds
will be automatically released from their commitments effective on such date.
If, pursuant to such written notice, the Company commits to draw upon the
Facility, then the Company is thereafter obligated to draw not less than
$225,000,000 of the Facility at the time of the Acquisition; provided that if
the Company thereafter fails to consummate the Acquisition, then unless the
Deerfield Funds have (i) terminated this Commitment Letter prior to the stated
termination date of this Commitment Letter or (ii) breached their obligations
under this Commitment Letter to provide the Facility on the terms and conditions
set forth in this Commitment Letter, the Company agrees to pay (or cause to be
paid) to Deerfield an additional fee equal to $3,750,000, which fee shall be
fully earned, non-refundable and due and payable on the earlier of
(A) September 30, 2014 and (B) the date that the Acquisition Agreement shall
have been terminated.

4.        Funding.    The Borrower would provide Deerfield with a written
request to draw upon the Facility (the “Funding Request”), which Funding Request
would be delivered (i) prior to the Termination Date (as defined below) and
(ii) on or before the next to last business day of the month in which it is
delivered. The Funding Request would obligate the Borrower to draw the Facility
and would specify a Closing Date no sooner than the later of (a) fifteen
business days after Deerfield’s receipt of the Funding Request and (b) the
second business day of the calendar month following Deerfield’s receipt of the
Funding Request.

 

2



--------------------------------------------------------------------------------

5.        Interest.    The loans under the Facility would bear interest at the
rate of 12.25% per annum payable in cash quarterly in arrears; provided,
however, that if, on or before the Closing Date: (i) Duexis® and/or Vimovo®
shall have been removed from the U.S. domestic market either voluntarily by the
Company or by FDA action (and not re-introduced to the U.S. domestic market as
of the Closing Date) or (ii) a generic equivalent of Vimovo® shall have been
introduced to the U.S. domestic market (and not permanently enjoined from being
introduced to the U.S. domestic market as of the Closing Date), then, in each
case, the Facility would bear interest at the rate of 16.0% per annum payable in
cash quarterly in arrears.

6.        Principal Repayment.    The entire outstanding principal balance of
the Facility (the “Principal”) would become due on the fifth anniversary of the
Closing Date; provided, however, that if, on or before the Closing Date:
(i) either Duexis® or Vimovo® shall have been removed from the U.S. domestic
market either voluntarily by the Company or by FDA action (and not re-introduced
to the U.S. domestic market as of the Closing Date), then the Principal would
amortize as follows: one-fifth of the Principal would become due on each of the
first, second, third, fourth and fifth anniversaries of the Closing Date, or
(ii) both Duexis® and Vimovo® shall have been removed from the U.S. domestic
market either voluntarily by the Company or by FDA action (and not re-introduced
to the U.S. domestic market as of the Closing Date), then the Principal would
amortize as follows: 100% of the Principal would become due on the first
anniversary of the Closing Date or (iii) a generic equivalent of Vimovo® shall
have been introduced to the U.S. domestic market (and not permanently enjoined
from being introduced to the U.S. domestic market as of the Closing Date), then
the Principal would amortize as follows: one-fifth of the Principal would become
due on each of the first, second, third, fourth and fifth anniversaries of the
Closing Date. The Borrower would have the option to prepay the Facility in full
at any time (i) after the third anniversary, and on or before the fourth
anniversary, of the Closing date upon payment of a premium equal to 6.125% of
the Principal and (ii) after the fourth anniversary upon payment of a premium
equal to 3.0625% of the Principal.

7.        Security.    Parent and each of its existing and future subsidiaries
other than Excluded Subsidiaries (collectively, the “Guarantors”) would
guarantee the obligations of the Borrower under the Facility and each of the
Guarantors and the Borrower would grant Deerfield a first priority security
interest in all of their respective assets (the “Collateral”), together with a
pledge of all stock of the subsidiaries of Parent, other than any voting stock
in excess of 65% of the outstanding voting stock of any foreign subsidiary that
is a “controlled foreign corporation” (or any domestic subsidiary that is a
holding company for such foreign subsidiaries) to the extent the pledge thereof
would result in a material adverse tax consequences to Parent and its
subsidiaries as determined by the Company (it being acknowledged and agreed by
the Company that none of the Parent, the Company or any of their respective
subsidiaries as of the Closing Date, with the exception of Horizon Pharma AG,
Horizon Pharma (UK) Limited, and Horizon Pharma GmbH will be, from and after the
Closing Date, “controlled foreign corporations” or a holding company for a
“controlled foreign corporation”), to secure payment of the Facility subject to
such exclusions as are mutually acceptable to the Parties. “Excluded
Subsidiaries” means Horizon Pharma AG, Horizon Pharma (UK) Limited, Horizon
Pharma GmbH, any subsidiary of Parent that is a “controlled foreign corporation”
or that is a holding company for such foreign subsidiaries, in each case to the
extent a guarantee by such subsidiary would result in material adverse tax
consequences to Parent and its subsidiaries, and any subsidiary of Parent or the
Company to the extent a guarantee by such subsidiary would not be permitted
under

 

3



--------------------------------------------------------------------------------

applicable law. The Definitive Agreements would contain provisions providing for
the use and licensing of assets of Parent and its subsidiaries, including
intellectual property, in the ordinary course of business.

Notwithstanding the foregoing, (a) the Collateral shall not include: (i) any
immaterial fee-owned real property and any leasehold interest (it being
understood there shall be no requirement to obtain any landlord waivers,
estoppels or collateral access letters), (ii) perfection of motor vehicles and
other assets subject to certificates of title, (iii) all commercial tort claims
below a threshold to be agreed, (iv) any governmental licenses or state or local
franchises, charters and authorizations, to the extent a security interest in
any such license, franchise, charter or authorization is prohibited or
restricted thereby after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or other applicable law, (v) margin
stock, (vi) any lease, license or agreement or property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code or other applicable
law notwithstanding such prohibition, (vii) any foreign assets (including
intangibles) to the extent the grant of a security interest therein is
prohibited by applicable law or contract (after giving effect to applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law), and (viii) any intent-to-use application trademark application prior to
the filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law; (b) no action shall be required to perfect a security interest in
immaterial letter of credit rights, other than the filing of a Uniform
Commercial Code financing statement, and (c) no actions in any jurisdiction
outside the United States, Ireland or Luxembourg (collectively, the “Covered
Jurisdictions”) and, with respect to the pledge of 65% of the outstanding voting
stock of any foreign subsidiary of the Parent organized under the laws of the
United Kingdom or Switzerland, the laws of the United Kingdom or Switzerland,
shall be required in order to create any security interests in assets located or
titled outside of the Covered Jurisdictions or to perfect any security interests
in such assets; provided that filings to perfect security interests with respect
to material intellectual property (assets that support the sales of 5% or more,
individually, or 10% or more, in the aggregate, will be deemed material
intellectual property) registered in the United Kingdom, European Patent Office,
Germany and other EU jurisdictions to be agreed may be required (it being
understood that there shall otherwise be no security agreements or pledge
agreements governed under the laws of any jurisdiction other than a Covered
Jurisdiction, except as provided above with respect to the United Kingdom and
Switzerland). In each applicable instance in this paragraph and the preceding
paragraph, unless expressly otherwise noted, materiality shall be determined in
a manner to be mutually agreed. The Company agrees to use commercially
reasonable efforts to obtain consents under those Irish law governed contracts
set forth in the disclosure schedules to the Acquisition Agreement to the extent
necessary to allow for the grant of a security interest therein.

 

4



--------------------------------------------------------------------------------

Furthermore, the requirements of the preceding two paragraphs shall be subject
to the Funds Certain Provisions.

8.        Financial Covenants.    The Facility would not contain covenants or
events of default requiring Parent or any of its subsidiaries to maintain a
minimum cash balance, coverage ratio, net asset ratio or cash flow or to meet
similar financial tests.

9.        Other Terms and Conditions.    The Definitive Agreements would contain
such other terms and conditions as may be agreed upon by the Parties, including,
without limitation, customary representations and warranties, affirmative and
negative covenants (which shall prohibit, among other things, (x) the incurrence
of any other indebtedness for borrowed money of Parent or any of its
subsidiaries other than (A) (i) intercompany loans existing at the Closing Date
or incurred in connection with the Acquisition, (ii) those certain 5.0%
convertible senior notes due 2018 issued by the Company, (iii) cash management
and business credit card indebtedness incurred in the ordinary course of
business, (iv) reimbursement and indemnification obligations in respect of
letters of credit, (v) capital lease and purchase money obligations in an amount
not to exceed an amount to be agreed, and (vi) earn-out and other deferred
payment obligations, including obligations to make royalty payments, in respect
of acquisitions consummated prior to the Closing Date, in each case existing at
the Closing Date (collectively, clauses (A) (i) through (vi), “Permitted Closing
Date Debt”); (B) other unsecured debt with a maturity date at least one year
after the maturity date of the Facility subject to compliance with leverage or
interest coverage ratios to be agreed, the absence of defaults and the proceeds
being used solely to fund Permitted Acquisitions (as defined below) and costs
and expenses relating thereto; (C) debt in a principal amount not to exceed
$50,000,000 pursuant to a working capital or revolving credit facility issued on
market terms, subject to a borrowing base reasonably acceptable to Deerfield,
and secured by inventory and/or receivables (and products and proceeds thereof),
which security may be on a first lien basis, and other exceptions to be agreed;
and (D) additional intercompany debt, which, in the case of loans to
subsidiaries of Parent (other than the Borrower or any Guarantor) incurred after
the Closing Date, shall be subject to $25.0 million limit and a security
interest in favor of the lender thereof to the extent permitted by applicable
law and unless a material adverse tax consequence to Parent and its subsidiaries
would result therefrom; and (E) earn-out and other deferred payment obligations,
including obligations to make royalty payments, in respect of Permitted
Acquisitions subject to conditions to be agreed; (y) investments, with an
exception for intercompany debt, Permitted Acquisitions (as defined below), and
other exceptions to be agreed; and (z) asset dispositions, subject to exceptions
to be agreed) and events of default; provided, that the sole conditions to the
commitments of each Deerfield Fund to consummate the Transaction and fund the
Facility on the Closing Date shall be as set forth on Schedule A attached
hereto. “Permitted Acquisitions” shall be defined in a manner so as to allow for
acquisitions by Parent and its subsidiaries of up to $100 million, plus 50% of a
growth basket based upon pro forma consolidated EBITDA, less mandatory payments
plus proceeds from equity financings, and subject to pro forma compliance with a
leverage ratio (based on net debt and pro forma consolidated EBITDA) to be
agreed and other customary conditions relating to the delivery of acquisition
documentation, the nature of the transaction, absence of default and compliance
with covenants relating to subsidiary guarantees and collateral documentation.

 

5



--------------------------------------------------------------------------------

II.

ADDITIONAL AGREEMENTS

A.        Entire Agreement; Amendment; Assignment.    This Commitment Letter
embodies the entire agreement and understanding among Deerfield, the Deerfield
Funds, the Company and their respective affiliates with respect to the Facility
and the Transaction, and supersedes all prior understandings and agreements
among the parties relating to the subject matter hereof. No provision of this
Commitment Letter may be waived, amended, or otherwise modified orally, but only
by an agreement in writing signed by the Party against which the enforcement of
such waiver, amendment, or modification is sought. The Deerfield Funds may
assign their commitments hereunder, in whole or in part, to any of their
affiliates in connection with the Transaction or otherwise.

B.        Expense Reimbursement.        Regardless of whether the Transaction is
consummated, the Company will reimburse Deerfield for its reasonable and
documented out-of-pocket expenses for attorneys, accountants and other
professional advisors, and other out-of-pocket expenses incurred by Deerfield in
connection with its due diligence, negotiation and documentation of the
Transaction; provided, that the aggregate amount of expenses of counsel in
respect of the negotiation, documentation, execution and delivery of this
Commitment Letter and the Definitive Agreements for which the Company shall be
responsible shall not exceed $500,000 (or such higher amount as you shall have
approved (such approval not to be unreasonably withheld) in the event that
unforeseen or unusual circumstances arise during the course of negotiation of
the Definitive Agreements) (the “Legal Expense Reimbursement Cap”); provided,
however, that the Legal Expense Reimbursement Cap shall not apply to any such
expenses incurred prior to the execution of this Commitment Letter or if, after
execution of this Commitment Letter, the Borrower does not draw upon the
Facility. Such reimbursement shall be paid by the Company within thirty days
after its receipt from Deerfield of an invoice for such expenses, including
reasonable supporting documentation. Upon execution of this Commitment Letter
this paragraph shall supersede the provisions of that certain letter agreement,
dated March 14, 2014 (the “Expense Reimbursement Letter”), between the Company
and Deerfield.

C.        Indemnification.    Regardless of whether the Transaction is
consummated, the Company will indemnify and hold harmless Deerfield, the
Deerfield Funds and their respective affiliates, partners, directors, officers,
employees, agents and advisors (collectively, the “Indemnified Persons”) from
and against all losses, damages, liabilities and expenses arising out of any
claims, suits, litigation or other proceedings in connection with or relating to
the Facility, the Transaction or the Company’s use of loan proceeds, including,
without limitation, reasonable attorney’s fees, expenses and settlement costs;
provided, that the foregoing indemnity will not, as to any Indemnified Person,
apply to losses, claims, damages, liabilities and expenses to the extent a court
having competent jurisdiction shall have determined by a final judgment (not
subject to further appeal) that they arose from the willful misconduct or gross
negligence of any such Indemnified Person or material breach of this Commitment
Letter by the Deerfield Funds.

D.        Information Requirements.    The Company represents and warrants to
Deerfield that (i) all written information, other than financial information and
projections (“Projections”) and information of a general economic or industry
nature, that has been or will be made available to Deerfield by the Company in
connection with the Transaction (the “Information”) is or will be

 

6



--------------------------------------------------------------------------------

(or, with respect to Parent and its subsidiaries, will be to your knowledge),
taken as a whole, does not or will not (or, with respect to Parent and its
subsidiaries, does not or will not to your knowledge), taken as a whole, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
(after giving effect to all supplements and updates thereto); and (ii) the
Projections have been or will be (or, with respect to the Parent, have been or
will be to your knowledge) prepared in good faith based upon assumptions that
are believed by the preparer thereof to have been reasonable when made;
provided, that it is understood and acknowledged that such Projections are based
upon a number of estimates and assumptions and are subject to business, economic
and competitive uncertainties and contingencies, that actual results during the
period or periods covered by any such Projections may differ from the projected
results and such differences may be material and that, accordingly, no
assurances are given and no representations, warranties or covenants are made
that any of the assumptions are correct, that such Projections will be achieved
or that the forward-looking statements expressed in such Projections will
correspond to actual results. The Company agrees to supplement the Information
from time to time so that the representation and warranty contained in this
paragraph remains correct; provided that (x) from and after the announcement of
the execution of the Acquisition Agreement, the Company shall not, and shall not
be required to, provide Deerfield or the Deerfield Funds with any Information,
Projections or any other information (including third party reports) that is not
publicly available with respect to Parent, the Company and their respective
subsidiaries (it being understood that the Information and Projections provided
to Deerfield prior to the announcement of the execution of the Acquisition
Agreement may continue to constitute material non-public information within the
meaning of the Securities Exchange Act of 1934 until publicly disclosed by the
Company), and (y) all Information and Projections (I) related to the Company or
the terms or projected impact of the “Transactions” (as defined in the
Acquisition Agreement) received by Deerfield from or on behalf of the Company
and/or Cowen and Company, LLC prior to the announcement of the execution of the
Acquisition Agreement that may constitute material non-public information within
the meaning of the Securities and Exchange Act of 1934, as amended, (II) set
forth in this Commitment Letter, (III) related to that certain management
presentation, dated March 2014, received by Deerfield prior to the date hereof
that may constitute material non-public information within the meaning of the
Securities and Exchange Act of 1934, as amended, or (IV) that is otherwise
agreed to by Deerfield and the Company prior to the date hereof as information
for public disclosure, shall be publicly disclosed by the Company promptly
following such announcement of the execution of the Acquisition Agreement. In
making its commitments hereunder, each Deerfield Fund is relying on the accuracy
of the Information and the Projections without independent verification thereof.

E.        Confidentiality.    The Company will not disclose or permit disclosure
of this Commitment Letter nor the contents of hereof to any person or entity
(including, without limitation, any potential financing source other than
Deerfield and the Deerfield Funds), either directly or indirectly, orally or in
writing, except (i) to the Company’s officers, directors, agents, financial
advisors and legal counsel and the Parent’s officers, directors, agents,
financial advisors and legal counsel, in each case having a need to know the
same in order to evaluate or work on the transactions described herein and
(ii) to the extent required to be filed with the United States Securities and
Exchange Commission and as otherwise required by law (in which case the Company
agrees to inform Deerfield promptly thereof). The Company acknowledges that

 

7



--------------------------------------------------------------------------------

Deerfield, the Deerfield Funds and their respective affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other companies in respect of which the Company may have
conflicting interests. Neither Deerfield, the Deerfield Funds nor any of their
respective affiliates will use confidential information obtained from the
Company or the Parent by virtue of the transactions contemplated by this
Commitment Letter or Deerfield’s other relationships with the Company or the
Parent in connection with the performance by Deerfield of services for other
companies, and Deerfield and the Deerfield Funds will not furnish any such
information to other companies. The Company also acknowledges that neither
Deerfield nor any of its affiliates has any obligation to use in connection with
the transactions contemplated by this Commitment Letter, or to furnish to the
Company, confidential information obtained by Deerfield or the Deerfield Funds
from other companies.

F.        No Fiduciary Duty.    The Company acknowledges and agrees that
(i) each Deerfield Fund’s commitment to provide its respective portion of the
Facility pursuant to this Commitment Letter is an arm’s-length commercial
transaction between the Company, on the one hand, and such Deerfield Fund, on
the other, and the Company is capable of evaluating and understanding, and does
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Commitment Letter; (ii) in connection with the transactions
contemplated hereby and the process leading to such transactions, Deerfield and
each Deerfield Fund is and has been acting solely as a principal and is not the
agent or fiduciary of the Company, the Parent or their respective affiliates,
stockholders, creditors, employees or any other party, (iii) neither Deerfield
nor any Deerfield Fund has assumed an advisory responsibility or fiduciary duty
in favor of the Company with respect to the transactions contemplated hereby or
the process leading thereto (irrespective of whether Deerfield or such Deerfield
Fund has advised or is currently advising the Company on other matters) and
neither Deerfield nor any Deerfield Fund has any obligation to the Company
except those expressly set forth in this Commitment Letter, (iv) Deerfield, the
Deerfield Funds and their respective affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Company,
the Parent and their respective affiliates, and neither Deerfield nor any
Deerfield Fund has any obligation to disclose any of such interests by virtue of
any fiduciary or advisory relationship as a consequence of this Commitment
Letter; and (v) neither Deerfield nor any Deerfield Fund has provided any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby and each of the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate. The
Company waives and releases, to the fullest extent permitted by law, any claims
that it may have against Deerfield and the Deerfield Funds with respect to any
breach of fiduciary duty or alleged breach of fiduciary duty as a consequence of
this Commitment Letter.

G.        Governing Law.    This letter shall be governed by and construed under
the laws of the State of New York without regard to conflicts of laws
principles; provided, however, that (a) the interpretation of the definition of
“Hamilton Material Adverse Effect” and whether there shall have occurred a
“Hamilton Material Adverse Effect”, (b) whether the Acquisition has been
consummated as contemplated by the Acquisition Agreement, and (c) whether the
representations and warranties made by Parent and its subsidiaries in the
Acquisition Agreement are accurate and whether as a result of any inaccuracy
thereof the Company has the right to terminate its obligations under the
Acquisition Agreement (or the right not to consummate the Acquisition pursuant
to the Acquisition Agreement) shall be determined in accordance with the

 

8



--------------------------------------------------------------------------------

laws of the State of Delaware without regards to conflicts of laws principles
that would result in the application of the laws of another jurisdiction. EACH
OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATED TO THIS COMMITMENT LETTER OR ANY OF THE
TRANSACTIONS OR THE ACTIONS OF DEERFIELD IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF OR THEREOF. Each of the Company, Deerfield and the Deerfield
Funds irrevocably and unconditionally submits to the exclusive jurisdiction of
any state court in the State of New York or the United States District Court for
the Southern District of New York for the purpose of any suit, action or
proceeding arising out of or relating to this Commitment Letter, the Transaction
and the other transactions contemplated hereby and thereby and irrevocably
agrees that all claims in respect of any such suit, action or proceeding may be
heard and determined in any such court. Each of the Company, Deerfield and the
Deerfield Funds irrevocably and unconditionally waives any objection that it may
now or hereafter have to the laying of venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding has been brought in an inconvenient forum. A final judgment in any
such suit, action or proceeding brought in any such court may be enforced in any
other courts to whose jurisdiction the Company, Deerfield or the Deerfield Funds
are or may be subject, by suit upon judgment. Service of any process, summons,
notice or document on the Company may be made by registered mail addressed to
the Company at the address appearing at the beginning of this letter for any
suit, action or proceeding brought in any such court pursuant to this Commitment
Letter.

H.        Counterparts.    This letter may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same agreement. Signatures transmitted
electronically shall be as effective as if delivered in person.

I.        USA PATRIOT Act Notification.    Deerfield hereby notifies the Company
that pursuant to the requirements of the USA Patriot Improvement and
Reauthorization Act of 2005, Title III of Pub. L. 109-177 (signed into law
March 9, 2006) (the “Patriot Act”), it and its affiliates are required to
obtain, verify and record information that identifies the Company, the Borrower,
and the Guarantors, which information includes the name, address, tax
identification number and other information regarding the Company, the Borrower
and the Guarantors that will allow Deerfield to identify the Company, the
Borrower and the Guarantors in accordance with the Patriot Act. This notice is
given in accordance with the requirements of the Patriot Act and is effective
for Deerfield, the Deerfield Funds and their respective affiliates.

J.        No Third-Party Beneficiaries.    This Commitment Letter is solely for
the benefit of the Company, Deerfield, the Deerfield Funds and the Indemnified
Persons; no provision hereof shall be deemed to confer rights on any other
person or entity.

K.        Termination and Acceptance.    The Deerfield Funds’ commitments
hereunder shall automatically expire at 5:00 p.m., New York, New York time, on
March 19, 2014 unless by such time the Company signatory hereto executes and
delivers to Deerfield this Commitment Letter or unless otherwise extended in
writing by the Parties. Thereafter, all commitments and obligations of the
Deerfield Funds hereunder will automatically terminate on the first to occur
(the

 

9



--------------------------------------------------------------------------------

“Termination Date”) of (i) 5:00 p.m. on September 30, 2014, (ii) the closing of
the Acquisition without the use of the Facility, and (iii) after the execution
of the Acquisition Agreement and prior to the consummation of the Acquisition,
the valid termination of the Acquisition Agreement, unless in each case, the
Definitive Agreements shall have been executed and delivered on or prior to such
date. In addition to the foregoing, this Commitment Letter may be terminated at
any time by mutual agreement of the Parties. The foregoing notwithstanding, the
provisions of this letter set forth under Sections B, C, E, F, G and J above and
this Section K shall survive the termination or expiration of this Commitment
Letter and shall remain in full force and effect regardless of whether the
Facility closes or the Definitive Agreements shall be executed and delivered;
provided, that if the Facility closes and the Definitive Agreements shall be
executed and delivered, the provisions under Sections B and C shall be
superseded and deemed replaced by the terms of the Definitive Agreements
governing such matters.

Each of the parties hereto agrees that this Commitment Letter, if accepted by
the Company as provided above, is a binding and enforceable agreement (subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization
and other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law)) with respect to the subject matter contained herein, including an
agreement to negotiate in good faith the Definitive Agreements by the Parties in
a manner consistent with this Commitment Letter, it being acknowledged and
agreed that the funding of the Facility is subject to the conditions set forth
on Schedule A.

[Signatures appear on the following page.]

 

10



--------------------------------------------------------------------------------

Please indicate your acknowledgment of the foregoing principal terms set forth
in this Commitment Letter by signing below and returning a signed copy of this
Commitment Letter to the undersigned.

 

DEERFIELD MANAGEMENT COMPANY, L.P. By: Flynn Management LLC, its General Partner
By:  /s/ David J. Clark                                     Name: David J. Clark
Title: Authorized Signatory

 

11



--------------------------------------------------------------------------------

DEERFIELD PARTNERS, L.P. By: Deerfield Mgmt, L.P., its General Partner
By: J. E. Flynn Capital, LLC, its General Partner By:  /s/ David J.
Clark                                     Name: David J. Clark Title: Authorized
Signatory



--------------------------------------------------------------------------------

DEERFIELD INTERNATIONAL MASTER

FUND, L.P.

By: Deerfield Mgmt, L.P., its General Partner
By: J. E. Flynn Capital, LLC, its General Partner By:  /s/ David J.
Clark                                     Name: David J. Clark Title: Authorized
Signatory



--------------------------------------------------------------------------------

DEERFIELD SPECIAL SITUATIONS FUND,

L.P.

By: Deerfield Mgmt, L.P., its General Partner
By: J. E. Flynn Capital, LLC, its General Partner By:  /s/ David J.
Clark                                     Name: David J. Clark Title: Authorized
Signatory



--------------------------------------------------------------------------------

DEERFIELD SPECIAL SITUATIONS INTERNATIONAL MASTER FUND, L.P.
By: Deerfield Mgmt, L.P., its General Partner
By: J. E. Flynn Capital, LLC, its General Partner By:  /s/ David J.
Clark                                     Name: David J. Clark Title: Authorized
Signatory



--------------------------------------------------------------------------------

DEERFIELD PRIVATE DESIGN FUND II, L.P.
By: Deerfield Mgmt, L.P., its General Partner
By: J. E. Flynn Capital, LLC, its General Partner By:  /s/ David J.
Clark                                     Name: David J. Clark Title: Authorized
Signatory



--------------------------------------------------------------------------------

DEERFIELD PRIVATE DESIGN

INTERNATIONAL II, L.P.

By: Deerfield Mgmt, L.P., its General Partner
By: J. E. Flynn Capital, LLC, its General Partner By:  /s/ David J.
Clark                                     Name: David J. Clark Title: Authorized
Signatory



--------------------------------------------------------------------------------

ACKNOWLEDGED, ACCEPTED AND AGREED

AS OF THE DATE FIRST WRITTEN ABOVE:

 

HORIZON PHARMA, INC.

By:  /s/ Timothy P. Walbert                         Name:   Timothy P. Walbert
Title:  

President, Chief Executive Officer

and Chairman of the Board



--------------------------------------------------------------------------------

Exhibit I

 

Deerfield Fund

 

Commitment Amount

 

Commitment Percentage

Deerfield Partners, L.P.

  $ 55,500,000   22.20%

Deerfield International Master

Fund, L.P.

  $ 69,500,000   27.80%

Deerfield Special Situations

Fund, L.P.

  $ 13,800,000   5.52%

Deerfield Special Situations

Intenational Master Fund, L.P.

  $ 11,200,000   4.48%

Deerfield Private Design Fund

II, L.P.

  $ 46,600,000   18.64%

Deerfield Private Design

International II, L.P.

  $ 53,400,000   21.36%           $250,000,000   100.00%



--------------------------------------------------------------------------------

Schedule A

 

  —  

Subject to the Funds Certain Provisions (as defined below), negotiation,
execution and delivery of Definitive Agreements; it being understood and agreed
that Deerfield shall negotiate in good faith with respect to all such
documentation.

 

  —  

Subject to the Funds Certain Provisions, delivery of reasonable and customary
closing and corporate documents, customary officer certificates, corporate
approvals, legal opinions, lien searches and security interest filings,
including all such documents governed or required by United States, Luxembourg
and Irish law, and a solvency certificate from the chief financial officer,
chief accounting officer or other officer with equivalent duties of the Company
as to the solvency as of the Closing Date (after giving effect to the
Acquisition) of Parent and its subsidiaries on a consolidated basis.

 

  —  

Subject to the Legal Expense Reimbursement Cap, payment in full of all
reasonable and documented out-of-pocket fees and expenses owing to Deerfield
related to the Facility that have been invoiced in advance of closing.

 

  —  

After giving effect to the Acquisition, Parent and its subsidiaries shall have
no indebtedness for borrowed money other than Permitted Closing Date
Indebtedness and indebtedness under the Facility.

 

  —  

Deerfield shall have received duly executed copies of the Transaction Agreement
and Plan of Merger to be entered into by and among the Company, Parent,
“Hamilton Therapeutics Holdings LLC” (“Holdings”) and others and all exhibits
and schedules thereto (the “Acquisition Agreement”), which shall be in form and
substance satisfactory to Deerfield (it being acknowledged and agreed by
Deerfield that the Acquisition Agreement and exhibits and schedules thereto
dated March 18, 2014, have been received and are satisfactory to Deerfield). The
Acquisition shall have been consummated (or shall be consummated substantially
contemporaneously with the initial funding of the Facility) in all material
respects in accordance with the terms and conditions of the Acquisition
Agreement without any waiver, modification or consent thereunder that is
materially adverse to Deerfield unless approved in writing by Deerfield (it
being understood that any alteration to the Reorganization (as defined in the
Acquisition Agreement) would not be deemed materially adverse to Deerfield
unless such alteration results in any subsidiary of Parent becoming an Excluded
Subsidiary or otherwise adversely affects the security interests of Deerfield,
or increases the aggregate amount of cash paid by Parent for the redemption of
its shares pursuant to the Reorganization, and any increase in the purchase
price in respect of the Acquisition shall not be deemed materially adverse to
Deerfield so long as such increase is funded solely by the issuance by Parent of
common equity).

 

  —  

Subject to the Funds Certain Provisions, evidence that all actions necessary to
perfect and protect the security interests of Deerfield (including under the
laws of the United States, Luxembourg and Ireland) have been or will be taken
concurrently with the closing of the Transaction.



--------------------------------------------------------------------------------

  —  

Since December 31, 2013, there shall not have occurred any “Hamilton Material
Adverse Effect” (as defined in the Acquisition Agreement).

 

  —  

The Company shall have delivered Deerfield a Funding Request that complies with
the provisions of Section 4 of the Commitment Letter.

Notwithstanding anything in the Commitment Letter or the Definitive Agreements
to the contrary, (i) the only representations and warranties in the Definitive
Agreements the accuracy of which will be a condition to the availability of the
Facility on the Closing Date will be (A) such representations and warranties
made by Holdings in the Acquisition Agreement as are material to the interests
of Deerfield, but only to the extent that the Company has the right to terminate
its obligations under the Acquisition Agreement (or the right not to consummate
the Acquisition pursuant to the Acquisition Agreement) as a result of a breach
of such representations and warranties to be true and correct (the “Specified
Acquisition Agreement Representations”) and (B) the Specified Representations
(as defined below) and (ii) the terms of the Definitive Agreements will not
impair availability of the Facility on the closing date if the conditions
expressly set forth in this Schedule A are satisfied (it being understood that,
to the extent a perfected security interest in any Collateral (the security
interest in respect of which cannot be perfected by means of the filing of a UCC
financing statement (or like filing under Irish or Luxembourg law), the making
of a federal intellectual property filing or delivery of possession of capital
stock or other certificated security) or the grant of a security interest under
the laws of any jurisdiction (other than Ireland, Luxembourg and the United
States) is not able to be provided on the closing date after Borrower’s use of
commercially reasonable efforts to do so, the perfection or grant of such
security interest in such Collateral will not constitute a condition precedent
to the availability of the Facility on the closing date, but a security interest
in such Collateral will be required to be granted and perfected after the
closing date pursuant to arrangements to be mutually agreed between the Borrower
and Deerfield); provided, that nothing herein shall limit the applicability of
the individual conditions to closing expressly set forth herein except to the
extent expressly stated to be subject to this paragraph. For purposes hereof,
“Specified Representations” mean the representations and warranties of the
Borrower (after giving effect to the Acquisition) set forth in the Definitive
Agreements relating to legal existence, corporate power and authority; the
authorization, execution and delivery, and legality, validity and
enforceability, of the Definitive Agreements; the creation, perfection and
priority of liens (subject to the limitations on perfection set forth above);
Federal Reserve margin regulations; the Investment Company Act; Patriot Act,
OFAC, FCPA and other anti-terrorism laws; the status of the Facility as senior
debt; solvency as of the Closing Date (after giving effect to the Acquisition)
of Parent and its subsidiaries on a consolidated basis; use of proceeds;
material governmental and third party approvals and litigation relating to the
Definitive Agreements; and no violation of, or conflict with, material
applicable law or charter documents as each relates to the Definitive
Agreements. For the avoidance of doubt, the foregoing provisions of this
paragraph are sometimes referred to as the “Funds Certain Provisions”.

 

21